Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Amendment after Non-final office action filed on May 18, 2022 is acknowledged.
3.	Claims 2, 6-7 and 13-20 have been cancelled.
4.	Claims 10-12 are rejoined herein.
5.	Claims 1, 3-5 and 8-12 are pending in this application and allowed in this office action.

EXAMINER’S COMMENTS
6.	Objection to claims 1 and 7 is hereby withdrawn in view of Applicant’s amendment to the claims.
7.	Rejection of claims 1-9 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph (enablement), is hereby withdrawn in view of Applicant’s amendment to the claims.
8.	Rejection of claims 1-5 under 35 U.S.C. 102(a)(1) as being anticipated by Rodgers et al (Endocrinology, 2001, 142(4): 1412-1418, cited in the previous office action), is hereby withdrawn in view of Applicant’s amendment to the claims.
9.	Rejection of claims 1-6 under 35 U.S.C. 102(a)(1) as being anticipated by Langley et al (Oncogene, 2004, 23: 524-534, cited in the previous office action), is hereby withdrawn in view of Applicant’s amendment to the claims.
10.	Rejection of claims 1-5 under 35 U.S.C. 102(a)(1) as being anticipated by Zheng et al (Acta Pharmacologica Sinica, 2016, 37: 571-579, cited in the previous office action), is hereby withdrawn in view of Applicant’s amendment to the claims.
11.	Rejection of claims 7-9 under 35 U.S.C. 103 as being unpatentable over Langley et al (Oncogene, 2004, 23: 524-534, cited in the previous office action), as evidenced by Rodgers et al (Endocrinology, 2001, 142(4): 1412-1418, cited in the previous office action) in view of Comella et al (Therapeutics and Clinical Risk Management, 2009, 5: 229-238, cited in the previous office action), is hereby withdrawn in view of Applicant’s amendment to the claims and in view of Applicant’s persuasive arguments.
12.	Rejection of claim 1 on the judicially created basis that it contains an improper Markush grouping or alternatives, is hereby withdrawn in view of Applicant’s amendment to the claims and in view of Applicant’s persuasive arguments.


Drawings
13.	The following changes to the drawings have been approved by the examiner and agreed upon by applicant: Resubmitting a replacement sheet of drawings that correct the order of FIG. 6 or correcting the error of FIG 5(a)-(d). The Drawings filed on May 18, 2020, the order of the Figures is incorrect. After FIG. 5(b), there is FIG. 6(c), then FIG. 5(d), then FIG. 6(a). The FIG. 6(c) is mislabeled and should be corrected to FIG. 5(c).  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

REASONS FOR ALLOWANCE
14.	The following is an examiner’s statement of reasons for allowance: A kit for treating colorectal cancer, the kit comprising (a) a first pharmaceutical composition comprising an isolated fraction of myokines comprising an effective amount of one or more myokines for treating colorectal cancer, wherein (i) the one or more myokines have a molecular weight greater than about 10 kDa, and/or (ii) the one or more myokines comprise myostatin, metrnl, or both of myostatin and metrnl; and (b) a second pharmaceutical composition comprising an effective amount of a platinum-based chemotherapeutic agent for treating colorectal cancer is free of prior art.
	As indicated in the previous office action, the closest art is Langley et al (Oncogene, 2004, 23: 524-534, cited in the previous office action), as evidenced by Rodgers et al (Endocrinology, 2001, 142(4): 1412-1418, cited in the previous office action) in view of Comella et al (Therapeutics and Clinical Risk Management, 2009, 5: 229-238, cited in the previous office action). Langley et al as evidenced by Rodgers et al in view of Comella et al do not teach a kit comprising one or more myokines comprising myostatin, metrnl, or both of myostatin and metrnl, and an effective amount of a platinum-based chemotherapeutic agent for treating colorectal cancer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


CONCLUSION
Claims 1, 3-5 and 8-12 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982. The examiner can normally be reached Monday-Thursday 5:00 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIE HA/Primary Examiner, Art Unit 1654